EXHIBIT 10.2

FORM  OF  INDEMNIFICATION  AGREEMENT

 

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is made and entered into as of
_________, 20__ between DAVIDsTEA INC. (the “Corporation”), a corporation
incorporated under the Canada Business Corporations Act (the “CBCA”), and
_____________ (the “Indemnitee”).

WITNESSETH THAT:

WHEREAS the Board of Directors of the Corporation (the “Board”) has determined
that it is reasonable, prudent and necessary for the Corporation contractually
to obligate itself to indemnify, and to advance expenses on behalf of, the
Indemnitee to the fullest extent permitted by applicable law;

WHEREAS this Agreement is a supplement to and in furtherance of the By-laws of
the Corporation and any resolutions adopted pursuant thereto, and shall not be
deemed a substitute therefor, nor to diminish or abrogate any rights of the
Indemnitee thereunder; and

WHEREAS the Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Corporation on the condition that the
Indemnitee be so indemnified.

NOW, THEREFORE, in consideration of the Indemnitee’s agreement to serve as a
director from and after the date hereof, the parties hereto agree as follows:

1.Indemnity of the Indemnitee.  The Corporation hereby agrees to hold harmless
and indemnify the Indemnitee to the fullest extent permitted by law, as such may
be amended from time to time.  In furtherance of the foregoing indemnification,
and without limiting the generality thereof:

(a)Proceedings Other Than Proceedings by or in the Right of the
Corporation.  The Indemnitee shall be entitled to the rights of indemnification
provided in this Section ‎0 if, by reason of his Corporate Status (as
hereinafter defined), the Indemnitee is, or is threatened to be made, a party to
or participant in any Proceeding (as hereinafter defined) other than a
Proceeding by or on behalf of the Corporation.  Pursuant to this Section ‎0, the
Indemnitee shall be indemnified against all Expenses (as hereinafter defined),
judgments, penalties, fines and amounts paid in settlement actually and
reasonably incurred by the Indemnitee, or on the Indemnitee’s behalf, in
connection with such Proceeding or any claim, issue or matter therein, if the
Indemnitee acted honestly and in good faith and with a view to the best
interests of the Corporation, and with respect to any criminal or administrative
Proceeding that is enforced by a monetary penalty, had reasonable grounds for
believing the Indemnitee’s conduct was lawful.

(b)Proceedings by or in the Right of the Corporation.  With the approval of a
court, the Indemnitee shall be entitled to the rights of indemnification
provided in this Section ‎0 if, by reason of the Indemnitee’s Corporate Status,
the Indemnitee is, or is threatened to be made, a party to or participant in any
Proceeding brought by or on behalf of the Corporation.  Pursuant to this
Section ‎0, the Indemnitee shall be indemnified against all Expenses actually
and reasonably incurred by the Indemnitee, or on the Indemnitee’s behalf, in
connection with such Proceeding if the Indemnitee acted honestly and in good
faith with a view to the best interests of the Corporation, and, in the case of
a criminal or administrative action or proceeding that is

 

--------------------------------------------------------------------------------

 

2

enforced by a monetary penalty, the Indemnitee had reasonable grounds for
believing that the Indemnitee’s conduct was lawful; provided,  however, if
applicable law so provides, no indemnification against such Expenses shall be
made in respect of any claim, issue or matter in such Proceeding as to which the
Indemnitee shall have been adjudged to have not met the conditions in
section 124(3) of the CBCA.

(c)Indemnification for Expenses of a Party Who is Wholly or Partly
Successful.  Notwithstanding any other provision of this Agreement, to the
extent that the Indemnitee is, by reason of the Indemnitee’s Corporate Status, a
party to and is not judged by the court or other competent authority to have
committed any fault or omitted to do anything that the Indemnitee ought to have
done, and fulfills the conditions set out in section 124(3) of the CBCA
(“Successful”), in any Proceeding, the Indemnitee shall be indemnified to the
maximum extent permitted by law, as such may be amended from time to time,
against all Expenses actually and reasonably incurred by the Indemnitee or on
the Indemnitee’s behalf in connection therewith.  If the Indemnitee is not
wholly successful in such Proceeding but is Successful, on the merits or
otherwise, as to one or more but less than all claims, issues or matters in such
Proceeding, the Corporation shall indemnify the Indemnitee against all Expenses
actually and reasonably incurred by the Indemnitee or on the Indemnitee’s behalf
in connection with each successfully resolved claim, issue or matter.  For
purposes of this Section and without limitation, the termination of any claim,
issue or matter in such a Proceeding by dismissal, with or without prejudice,
shall be deemed to be a Successful result as to such claim, issue or matter, as
the case may be.

2.Indemnification for Expenses of a Witness.  Notwithstanding any other
provision of this Agreement, to the extent that the Indemnitee is, by reason of
the Indemnitee’s Corporate Status, a witness, or is made (or asked) to respond
to discovery requests, in any Proceeding to which the Indemnitee is not a party,
the Indemnitee shall be indemnified against all Expenses actually and reasonably
incurred by the Indemnitee or on the Indemnitee’s behalf in connection
therewith.

3.Advancement of Expenses.  Notwithstanding any other provision of this
Agreement but subject to applicable law, the Corporation shall advance all
Expenses incurred by or on behalf of the Indemnitee in connection with any
Proceeding by reason of the Indemnitee’s Corporate Status within thirty (30)
days after the receipt by the Corporation of a statement or statements from the
Indemnitee requesting such advance or advances from time to time, whether prior
to or after final disposition of such Proceeding.  Such statement or statements
shall reasonably evidence the Expenses incurred by the Indemnitee and shall
include or be preceded or accompanied by a written undertaking by or on behalf
of the Indemnitee to repay any Expenses advanced if it shall ultimately be
determined that the Indemnitee is not entitled to be indemnified against such
Expenses.  Any advances and undertakings to repay pursuant to this Section ‎0
shall be unsecured and interest free.

4.Procedures and Presumptions for Determination of Entitlement to
Indemnification.  It is the intent of this Agreement to secure for the
Indemnitee rights of indemnity that are as favorable as may be permitted under
the CBCA.  Accordingly, the parties agree that the following procedures and
presumptions shall apply in the event of any question as to whether the
Indemnitee is entitled to indemnification under this Agreement:

(a)To obtain indemnification under this Agreement, the Indemnitee shall submit
to the Corporation a written request, including therein or therewith such
documentation and information as is reasonably available to the Indemnitee and
is reasonably necessary to

 

--------------------------------------------------------------------------------

 

3

determine whether and to what extent the Indemnitee is entitled to
indemnification.  The Secretary of the Corporation shall, promptly upon receipt
of such a request for indemnification, advise the Board in writing that the
Indemnitee has requested indemnification.  Notwithstanding the foregoing, any
failure of the Indemnitee to provide such a request to the Corporation, or to
provide such a request in a timely manner, shall not relieve the Corporation of
any liability that it may have to the Indemnitee unless, and to the extent that,
such failure actually and materially prejudices the interests of the
Corporation.

(b)Upon written request by the Indemnitee for indemnification pursuant to the
first sentence of Section ‎0 hereof, a determination with respect to the
Indemnitee’s entitlement thereto shall be made in the specific case by one of
the following four methods, which shall be at the election of the Board: (1) by
a majority vote of the Disinterested Directors, even though less than a quorum,
(2) by a committee of Disinterested Directors designated by a majority vote of
the Disinterested Directors, even though less than a quorum, (3) if there are no
Disinterested Directors or if the Disinterested Directors so direct, by
Independent Counsel in a written opinion to the Board, a copy of which shall be
delivered to the Indemnitee, or (4) if so directed by the Board, by the
shareholders of the Corporation.  For purposes hereof, Disinterested Directors
are those members of the Board who are not parties to the action, suit or
proceeding in respect of which indemnification is sought by the Indemnitee.

(c)If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section ‎0 hereof, the Independent Counsel shall
be selected as provided in this Section ‎0.  The Independent Counsel shall be
selected by the Board.  The Indemnitee may, within ten (10) days after such
written notice of selection shall have been given, deliver to the Corporation a
written objection to such selection; provided, however, that such objection may
be asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Section ‎0 of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion.  Absent a proper and timely objection, the person so
selected shall act as Independent Counsel.  If a written objection is made and
substantiated, the Independent Counsel selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court has determined
that such objection is without merit.  If within twenty (20) days after
submission by the Indemnitee of a written request for indemnification pursuant
to Section ‎0 hereof, no Independent Counsel shall have been selected and not
objected to, either the Corporation or the Indemnitee may petition a court of
competent jurisdiction for resolution of any objection which shall have been
made by the Indemnitee to the Corporation’s selection of Independent Counsel
and/or for the appointment as Independent Counsel of a person selected by the
court or by such other person as the court shall designate, and the person with
respect to whom all objections are so resolved or the person so appointed shall
act as Independent Counsel under Section ‎0 hereof.  The Corporation shall pay
any and all reasonable fees and expenses of Independent Counsel incurred by such
Independent Counsel in connection with acting pursuant to Section ‎0 hereof, and
the Corporation shall pay all reasonable fees and expenses incident to the
procedures of this Section ‎0, regardless of the manner in which such
Independent Counsel was selected or appointed.

(d)In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall
presume that the Indemnitee is entitled to indemnification under this
Agreement.  Anyone seeking to overcome this presumption shall have the burden of
proof and the burden of persuasion by clear and convincing evidence.  Neither
the failure of the Corporation (including by its directors or independent legal

 

--------------------------------------------------------------------------------

 

4

counsel) to have made a determination prior to the commencement of any action
pursuant to this Agreement that indemnification is proper in the circumstances
because the Indemnitee has met the applicable standard of conduct, nor an actual
determination by the Corporation (including by its directors or independent
legal counsel) that the Indemnitee has not met such applicable standard of
conduct, shall be a defense to the action or create a presumption that the
Indemnitee has not met the applicable standard of conduct.

(e)The Indemnitee shall be deemed to have acted in good faith if the
Indemnitee’s action is based on the records or books of account of the
Enterprise (as hereinafter defined), including financial statements, or on
information supplied to the Indemnitee by the officers of the Enterprise in the
course of their duties, or on the advice of legal counsel for the Enterprise or
on information or records given or reports made to the Enterprise by an
independent certified public accountant or by an appraiser or other expert
selected with reasonable care by the Enterprise.  In addition, the knowledge
and/or actions, or failure to act, of any director, officer, agent or employee
of the Enterprise shall not be imputed to the Indemnitee for purposes of
determining the right to indemnification under this Agreement.  Whether or not
the foregoing provisions of this Section ‎0 are satisfied, it shall in any event
be presumed that the Indemnitee has at all times acted honestly and in good
faith with a view to the best interests of the Corporation.  Anyone seeking to
overcome this presumption shall have the burden of proof and the burden of
persuasion by clear and convincing evidence.

(f)If the person, persons or entity empowered or selected under Section ‎0 to
determine whether the Indemnitee is entitled to indemnification shall not have
made a determination within sixty (60) days after receipt by the Corporation of
the request therefor, the requisite determination of entitlement to
indemnification shall be deemed to have been made and the Indemnitee shall be
entitled to such indemnification absent (i) a misstatement by the Indemnitee of
a material fact, or an omission of a material fact necessary to make the
Indemnitee’s statement not materially misleading, in connection with the request
for indemnification, or (ii) a prohibition of such indemnification under
applicable law; provided,  however, that such sixty (60) day period may be
extended for a reasonable time, not to exceed an additional thirty (30) days, if
the person, persons or entity making such determination with respect to
entitlement to indemnification in good faith requires such additional time to
obtain or evaluate documentation and/or information relating thereto; and
provided further, that the foregoing provisions of this Section ‎0 shall not
apply if the determination of entitlement to indemnification is to be made by
the shareholders pursuant to Section ‎0 of this Agreement and if (A) within
fifteen (15) days after receipt by the Corporation of the request for such
determination, the Board or the Disinterested Directors, if appropriate, resolve
to submit such determination to the shareholders for their consideration at an
annual meeting thereof to be held within seventy-five (75) days after such
receipt and such determination is made thereat, or (B) a special meeting of
shareholders is called within fifteen (15) days after such receipt for the
purpose of making such determination, such meeting is held for such purpose
within sixty (60) days after having been so called and such determination is
made thereat.

(g)The Indemnitee shall cooperate with the person, persons or entity making such
determination with respect to the Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to the Indemnitee
and reasonably necessary to such determination.  Any Independent Counsel, member
of the Board or shareholder of the Corporation shall act reasonably

 

--------------------------------------------------------------------------------

 

5

and in good faith in making a determination regarding the Indemnitee’s
entitlement to indemnification under this Agreement.  Any costs or expenses
(including attorneys’ fees and disbursements) incurred by the Indemnitee in so
cooperating with the person, persons or entity making such determination shall
be borne by the Corporation (irrespective of the determination as to the
Indemnitee’s entitlement to indemnification) and the Corporation hereby
indemnifies and agrees to hold the Indemnitee harmless therefrom.

(h)The Corporation acknowledges that a settlement or other disposition short of
final judgment may be successful if it permits a party to avoid expense, delay,
distraction, disruption and uncertainty.  In the event that any action, claim or
proceeding to which the Indemnitee is a party is resolved in any manner other
than by adverse judgment against the Indemnitee (including, without limitation,
settlement of such action, claim or proceeding with or without payment of money
or other consideration) it shall be presumed that the Indemnitee has been
Successful, on the merits or otherwise, in such action, suit or
proceeding.  Anyone seeking to overcome this presumption shall have the burden
of proof and the burden of persuasion by clear and convincing evidence.

(i)The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or its equivalent, shall not
(except as otherwise expressly provided in this Agreement) of itself adversely
affect the right of the Indemnitee to indemnification or create a presumption
that the Indemnitee did not act honestly and in good faith with a view to the
best interests of the Corporation or, with respect to any criminal Proceeding
that is enforced by a monetary penalty, that the Indemnitee did not have
reasonable grounds to believe that the Indemnitee’ conduct was lawful.

5.Remedies of the Indemnitee.

(a)In the event that (i) a determination is made pursuant to Section ‎0 of this
Agreement that the Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to
Section ‎0 of this Agreement, (iii) no determination of entitlement to
indemnification is made pursuant to Section ‎0 of this Agreement within ninety
(90) days after receipt by the Corporation of the request for indemnification,
(iv) payment of indemnification is not made pursuant to this Agreement within
ten (10) days after receipt by the Corporation of a written request therefor, or
(v) payment of indemnification is not made within ten (10) days after a
determination has been made that the Indemnitee is entitled to indemnification
or such determination is deemed to have been made pursuant to Section ‎0 of this
Agreement, the Indemnitee shall be entitled to an adjudication in a court of
competent jurisdiction, of the Indemnitee’s entitlement to such
indemnification.  The Indemnitee shall commence such proceeding seeking an
adjudication within one hundred eighty (180) days following the date on which
the Indemnitee first has the right to commence such proceeding pursuant to this
Section ‎0.  The Corporation shall not oppose the Indemnitee’s right to seek any
such adjudication.

(b)In the event that a determination shall have been made pursuant to Section ‎0
of this Agreement that the Indemnitee is not entitled to indemnification, any
judicial proceeding commenced pursuant to this Section ‎0 shall be conducted in
all respects as a de novo trial on the merits, and the Indemnitee shall not be
prejudiced by reason of the adverse determination under Section ‎0.



 

--------------------------------------------------------------------------------

 

6

(c)If a determination shall have been made pursuant to Section ‎0 of this
Agreement that the Indemnitee is entitled to indemnification, the Corporation
shall be bound by such determination in any judicial proceeding commenced
pursuant to this Section ‎0, absent (i) a misstatement by the Indemnitee of a
material fact, or an omission of a material fact necessary to make the
Indemnitee’s misstatement not materially misleading in connection with the
application for indemnification, or (ii) a prohibition of such indemnification
under applicable law.

(d)In the event that the Indemnitee, pursuant to this Section ‎0, seeks a
judicial adjudication of the Indemnitee’s rights under, or to recover damages
for breach of, this Agreement, or to recover under any directors’ and officers’
liability insurance policies maintained by the Corporation, subject to
applicable law, the Corporation shall pay on the Indemnitee’s behalf, in
advance, any and all expenses (of the types described in the definition of
Expenses in Section ‎0 of this Agreement) actually and reasonably incurred by
the Indemnitee in such judicial adjudication, regardless of whether the
Indemnitee ultimately is determined to be entitled to such indemnification,
advancement of expenses or insurance recovery.

(e)The Corporation shall be precluded from asserting in any judicial proceeding
commenced pursuant to this Section ‎0 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court that the Corporation is bound by all the provisions of this
Agreement.  The Corporation shall indemnify the Indemnitee against any and all
Expenses and, if requested by the Indemnitee, shall (within ten (10) days after
receipt by the Corporation of a written request therefor) advance, to the extent
not prohibited by law, such expenses to the Indemnitee, which are incurred by
the Indemnitee in connection with any action brought by the Indemnitee for
indemnification or advance of Expenses from the Corporation under this Agreement
or under any directors’ and officers’ liability insurance policies maintained by
the Corporation, regardless of whether the Indemnitee ultimately is determined
to be entitled to such indemnification, advancement of Expenses or insurance
recovery, as the case may be.

(f)Notwithstanding anything in this Agreement to the contrary, subject to
applicable law, no determination as to entitlement to indemnification under this
Agreement shall be required to be made prior to the final disposition of the
Proceeding.

6.Non-Exclusivity; Survival of Rights; Insurance; Primacy of Indemnification;
Subrogation.

(a)The rights of indemnification as provided by this Agreement shall not be
deemed exclusive of any other rights to which the Indemnitee may at any time be
entitled under applicable law, the Articles of Incorporation, the By-laws, any
agreement, a vote of shareholders, a resolution of directors of the Corporation,
or otherwise.  No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of the Indemnitee under this
Agreement in respect of any action taken or omitted by the Indemnitee in the
Indemnitee’s Corporate Status prior to such amendment, alteration or repeal.  To
the extent that a change in the CBCA, whether by statute or judicial decision,
permits greater indemnification than would be afforded currently under the
Articles of Incorporation, By-laws or this Agreement, it is the intent of the
parties hereto that the Indemnitee shall enjoy by this Agreement the greater
benefits so afforded by such change.  No right or remedy herein conferred is
intended to be exclusive of any other right or remedy, and every other right and
remedy shall be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or

 

--------------------------------------------------------------------------------

 

7

otherwise.  The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
right or remedy.

(b)To the extent that the Corporation maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, or agents or
fiduciaries of the Corporation or of any other corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise that such person
serves at the request of the Corporation, the Indemnitee shall be covered by
such policy or policies in accordance with its or their terms to the maximum
extent of the coverage available for any director, officer, employee, agent or
fiduciary under such policy or policies.  If, at the time of the receipt of a
notice of a claim pursuant to the terms hereof, the Corporation has directors’
and officers’ liability insurance in effect, the Corporation shall give prompt
notice of the commencement of such proceeding to the insurers in accordance with
the procedures set forth in the respective policies.  The Corporation shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of the Indemnitee, all amounts payable as a result of such proceeding
in accordance with the terms of such policies.

(c)In the event of any payment under this Agreement, the Corporation shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Corporation to bring suit to enforce such rights.

(d)The Corporation shall not be liable under this Agreement to make any payment
of amounts otherwise indemnifiable hereunder if and to the extent that the
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.

(e)The Corporation’s obligation to indemnify or advance Expenses hereunder to
the Indemnitee who is or was serving at the request of the Corporation as a
director, officer, employee or agent of any other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise shall be reduced
by any amount the Indemnitee has actually received as indemnification or
advancement of expenses from such other corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise, as the case may be.

7.Exception to Right of Indemnification. Notwithstanding any provision in this
Agreement, the Corporation shall not be obligated under this Agreement to make
any indemnity in connection with any claim made against the Indemnitee:

(a)for which payment has actually been made to or on behalf of the Indemnitee
under any insurance policy or other indemnity provision, except with respect to
any excess beyond the amount paid under any insurance policy or other indemnity
provision; or

(b)for an accounting of profits made from the purchase and sale (or sale and
purchase) by the Indemnitee of securities of the Corporation contrary to any
insider trading policy of the Corporation pursuant to section 131(5) or (7) of
the CBCA; or

(c)in connection with any Proceeding (or any part of any Proceeding) initiated
by the Indemnitee, including any Proceeding (or any part of any Proceeding)
initiated by the Indemnitee against the Corporation or its directors, officers
or employees, unless (i) the Board

 

--------------------------------------------------------------------------------

 

8

authorized the Proceeding (or any part of any Proceeding) prior to its
initiation, or (ii) the Corporation provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Corporation under applicable
law.

8.Duration of Agreement.  All agreements and obligations of the Corporation
contained herein shall continue during the period the Indemnitee is an officer
or director of the Corporation (or is or was serving at the request of the
Corporation as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise) and shall continue
thereafter in the event that and for so long as the Indemnitee shall be subject
to any Proceeding (or any proceeding commenced under Section ‎0 hereof) by
reason of the Indemnitee’s Corporate Status, whether or not the Indemnitee is
acting or serving in any such capacity at the time any liability or expense is
incurred for which indemnification can be provided under this Agreement.  This
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the parties hereto and their respective successors, assigns, spouses, heirs,
executors and personal and legal representatives.

9.Enforcement.

(a)The Corporation expressly confirms and agrees that it has entered into this
Agreement and assumes the obligations imposed on it hereby in order to induce
the Indemnitee to serve as a director or officer of the Corporation, and the
Corporation acknowledges that the Indemnitee is relying upon this Agreement in
serving as a director or officer of the Corporation.

(b)This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof.

(c)The Corporation shall not seek from a court, or agree to, a claims bar order
which would have the effect of prohibiting or limiting the Indemnitee’s rights
to receive advancement of expenses under this Agreement.

10.Definitions.  For purposes of this Agreement:

(a)“Corporate Status” describes the status of a person who is or was a director,
officer, employee, agent or fiduciary of the Corporation or of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise that such person is or was serving at the express written request of
the Corporation.

(b)“Disinterested Director” means a director of the Corporation who is not and
was not a party to the Proceeding in respect of which indemnification is sought
by the Indemnitee.

(c)“Enterprise” means the Corporation and any other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise that the
Indemnitee is or was serving at the express written request of the Corporation
as a director, officer, employee, agent or fiduciary.

(d)“Expenses” shall include all reasonable legal counsel’s fees, retainers,
court costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees and all other disbursements or

 

--------------------------------------------------------------------------------

 

9

expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, participating, or
being or preparing to be a witness in a Proceeding, or responding to, or
objecting to, a request to provide discovery in any Proceeding.  Expenses also
shall include Expenses incurred in connection with any appeal resulting from any
Proceeding and any federal, provincial, territorial, local or foreign taxes
imposed on the Indemnitee as a result of the actual or deemed receipt of any
payments under this Agreement, including without limitation the premium,
security for, and other costs relating to any cost bond, supersede as bond, or
other appeal bond or its equivalent.  Expenses, however, shall not include
amounts paid in settlement by the Indemnitee or the amount of judgments or fines
against the Indemnitee.

(e)“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither currently is, nor in the
past five (5) years has been, retained to represent (i) the Corporation or the
Indemnitee in any matter material to either such party (other than with respect
to matters concerning the Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements), or (ii) any other party
to the Proceeding giving rise to a claim for indemnification
hereunder.  Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Corporation or the Indemnitee in an action to determine the
Indemnitee’s rights under this Agreement.  The Corporation agrees to pay the
reasonable fees of the Independent Counsel referred to above and to fully
indemnify such counsel against any and all Expenses, claims, liabilities and
damages arising out of or relating to this Agreement or its engagement pursuant
hereto.

(f)“Proceeding” includes any threatened, pending or completed action, suit,
arbitration, alternate-dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other actual, threatened or completed proceeding,
whether brought by or on behalf of the Corporation or otherwise and whether
civil, criminal, administrative or investigative, in which the Indemnitee was,
is or will be involved as a party or otherwise, by reason of the Indemnitee’s
Corporate Status, by reason of any action taken by the Indemnitee or of any
inaction on the Indemnitee’s part while acting in the Indemnitee’s Corporate
Status; in each case whether or not the Indemnitee is acting or serving in any
such capacity at the time any liability or expense is incurred for which
indemnification can be provided under this Agreement; including one pending on
or before the date of this Agreement, but excluding one initiated by the
Indemnitee pursuant to Section ‎0 of this Agreement to enforce the Indemnitee’s
rights under this Agreement.

11.Severability.  The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other
provision.  Without limiting the generality of the foregoing, this Agreement is
intended to confer upon the Indemnitee indemnification rights to the fullest
extent permitted by applicable laws.  In the event any provision hereof
conflicts with any applicable law, such provision shall be deemed modified,
consistent with the aforementioned intent, to the extent necessary to resolve
such conflict.

12.Modification and Waiver.  No supplement, modification, termination or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto.  No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.



 

--------------------------------------------------------------------------------

 

10

13.Notice By the Indemnitee.  The Indemnitee agrees promptly to notify the
Corporation in writing upon being served with or otherwise receiving any
originating claim, summons, citation, subpoena, complaint, indictment,
information or other document relating to any Proceeding or matter which may be
subject to indemnification covered hereunder.  The failure to so notify the
Corporation shall not relieve the Corporation of any obligation which it may
have to the Indemnitee under this Agreement or otherwise unless and only to the
extent that such failure or delay materially prejudices the Corporation.

14.Notices.  All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given (a) upon
personal delivery to the party to be notified, (b) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, and if not so confirmed, then on the next business day, (c) five (5)
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) day after deposit with a
nationally-recognized overnight courier, specifying next-day delivery, with
written verification of receipt.  All communications shall be sent:

(a)To the Indemnitee at the address set forth below the Indemnitee’s signature
hereto.

(b)To the Corporation at:

5430 rue Ferrier
Mont Royal, Québec H4P 1M2
Attention: Corporate Secretary

or to such other address as may have been furnished to the Indemnitee by the
Corporation or to the Corporation by the Indemnitee, as the case may be.

15.Counterparts.  This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the United States federal ESIGN Act of 2000, e.g.,
www.docusign.com) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

16.Headings.  The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

17.Governing Law and Consent to Jurisdiction.  This Agreement and the legal
relations between the parties shall be governed by, and construed and enforced
in accordance with, the laws of the Province of Québec and the federal laws of
Canada applicable therein, without regard to its conflict of laws rules. The
Corporation and the Indemnitee hereby irrevocably and unconditionally (i) agree
that any action or proceeding arising out of or in connection with this
Agreement shall be brought only in a court of the Province of Québec
(the “Québec Court”) and not in any other provincial or federal court in Canada
or any court in any other country, (ii) consent to submit to the exclusive
jurisdiction of the Québec Court for purposes of any action or proceeding
arising out of or in connection with this Agreement, (iii) waive any objection
to the laying of venue of any

 

--------------------------------------------------------------------------------

 

11

such action or proceeding in the Québec Court, and (iv) waive, and agree not to
plead or to make, any claim that any such action or proceeding brought in the
Québec Court has been brought in an improper or inconvenient forum.

18.Language.  The parties acknowledge that they have required that this
Agreement and all related documents be drawn up in English.  Les parties
reconnaissent avoir exigé que la présente convention et tous les documents
connexes soient rédigés en anglais.

 

[Signature Page to Follow]



 

--------------------------------------------------------------------------------

 

12

IN WITNESS WHEREOF the parties hereto have executed this Indemnification
Agreement as of the date first above written.

 

 

 

 

DAVIDsTEA INC.

 

per:

 

 

 

 

 

 

 

 

per:

 

 

 

 

 

 

 

 

INDEMNITEE

 

 

 

 

 

 

 

Address:

 

 

 

 

 

E-mail:

 

 

 

--------------------------------------------------------------------------------